DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/25/2022 has been entered.
Response to Amendment
An amendment was filed on 05/25/2022. Claims 6, 8, 10, and 14 were previously withdrawn from consideration, claim 1 has been amended, and claim 12 has been cancelled and claims 6, 8, 10 and 14 previously withdrawn. Currently, claims 1-11 and 13-14 are pending, and only claims 1-5, 7, 9, 11, and 13 are currently being examined.
Claim Objections
Claim 1 is objected to because of the following informalities:  
Regarding claim 1, lines 7-8. “wherein the outlet body is formed with an opening at a discharge end” should read -wherein the outlet body is formed with an opening at the discharge end-
 Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Quint (WO 2013022575) in view of Blum (US 201000211033).
Regarding claim 1, Quint discloses a drainable ostomy system comprising:
an ostomy pouch (fig. 1, ostomy pouch 12) having an internal collection area (fig. 2, chamber 18) and an outlet for draining contents from the collection area (fig. 1, opening 54), 
an interface assembly comprising 
an outlet body 14 connected to the outlet (fig. 1, output tap 14), the outlet body having a discharge end 34 (fig. 1, discharge outlet 34), 
a cap 36 configured for removable coupling with the outlet body, the cap configured to close the discharge end of the outlet body (fig. 1, cap 36), wherein the outlet body 14 is formed with an opening at a discharge end 34 (fig. 1, discharge outlet 34), wherein the cap comprises an inner extension 216 configured for positioning in the opening (paragraph 0038, “When the cap 212 is engaged with the tap, the insertion portion 216 is inserted into a lumen 220 of the flat output tap 204”, the use of cap 36 is demonstrated in figs. 7-8), and a lip formed integrally with the inner extension configured to abut an axial end face of the outlet body (bottom center portion of outlet body 14, figs. 1 and 7, see annotated fig. 7 below) and 
a bedside drainage adapter (fig. 5, adapter 58) configured for removable coupling with the outlet body, wherein the cap and bedside drainage adapter are interchangeably coupled to outlet body (fig. 1, cap 36 and fig. 5, adapter 58), and appears to disclose wherein the bedside drainage adapter includes a lip for abutting the axial end face of the outlet body fails to teach a strap extending from the lip (fig. 5, adapter 58 appears to abut an axial face of the output tap 14 and bottom portion 46, see annotated figs. 4-5 below). NOTE: one of ordinary skill in the art would appreciate that the adapter 58 would have a lip as an edge of the adapter, and that said edge or lip would abut the bottom portion 46 of output tap 14.

    PNG
    media_image1.png
    345
    462
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    633
    982
    media_image2.png
    Greyscale

Quint fails to teach a strap extending from the lip, and a mounting loop connected to the strap and extending about an outer periphery of the outlet body to secure the bedside drainage adapter to the outlet body.
However, Blum teaches a bag with drainage (abstract) wherein a strap 54 (fig. 2, connecting strap 54) extends from a lip of a component 52 adapted to engage the outlet body 22  (fig. 2., closure 52 of cap 24 for tap member 22, see annotated fig. 1 below), and a mounting loop 56 connected to the strap 54 and extending about an outer periphery of the outlet body 22 to secure the component 52 to the outlet body 22 (fig. 1, mounting loop 56 connected to strap 24 surrounding outlet body 22. 

    PNG
    media_image3.png
    485
    785
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bedside drainage adapter disclosed in Quint to include a strap extending from the lip, and a mounting loop connected to the strap and extending about an outer periphery of the outlet body, as taught by Blum, for the purpose of providing a suitable means of captively mounting the adapter around the outlet port (see Blum, paragraph 0027, “The drip cap 24 is mounted captively on the tubular stem 46 of the tap member 22 by means of the mounting loop 56”), thereby keeping the attachment in a single location for ease of placement and removal.
Regarding claim 7, Quint discloses the drainable ostomy system wherein the outlet is foldable or rollable between an open condition for drainage of the contents from the ostomy pouch (fig. 6, fold-up closure 104, paragraph 0037) and a closed condition to substantially prevent drainage of the contents from the ostomy pouch (fig. 6, fold-up closure 104, paragraph 36).
Regarding claim 9, Quint discloses the drainable ostomy system wherein the bedside drainage adapter is configured for positioning at least partially within the opening to substantially allow for drainage of the contents (fig. 5, outlet body 14, adapter 58, paragraph 0034, “In FIG. 5, an adapter 58 is engaged with the discharge outlet 34 for draining body waste in the ostomy pouch 12 to a collection container 60 via tube 62.”).
Regarding claim 11, Quint fails to teach wherein the cap further includes a mounting loop extending about an outer periphery of the outlet body to secure the cap to the outlet body. 
However, Blum teaches wherein the cap 24 further includes a mounting loop 56 extending about an outer periphery of the outlet body to secure the cap to the outlet body 22 (fig. 1, cap 24 attached to tap member 22 with mounting loop 56, paragraph 0027).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the cap disclosed in Quint to add a mounting loop extending about an outer periphery of the outlet body, as taught by Blum, for the purpose of providing a suitable means of captively mounting the cap around the outlet port (see Blum, paragraph 0027, “The drip cap 24 is mounted captively on the tubular stem 46 of the tap member 22 by means of the mounting loop 56”), thereby keeping the attachment in a single location for ease of placement and removal.
Regarding claim 13, Quint discloses the drainable ostomy system wherein the outlet body comprises a base 44 having an end part 46 operably connected thereto (fig. 3, outlet body 14, top portion 44 as the base, bottom portion 46 as the end part).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Quint in view of Blum, and in further view of Burtoft (US 20060189962).
Regarding claim 2, Quint discloses a drainable ostomy system wherein the bedside drainage adapter is coupled with the outlet body (fig. 5, adapter 58), and the system further comprises a tube coupled to the bedside drainage adapter (fig. 5, tube 62), and a collection container (fig. 5, collection container 60) coupled to the tube and configured to receive the contents of the ostomy pouch via the outlet body, the bedside drainage adapter, and the tube (fig. 5, outlet body 14, adapter 58, tube 62), but fails to teach that the collection container is a bedside drainage bag. 
However, Burtoft shows a bedside drainage bag 10 coupled to a tube (fig. 2, bag 10 and catheter 18).
Therefore, it would have been obvious to one of ordinary skill in the art  before the effective filing date of the invention to substitute the collection container disclosed in Quint with the bedside drainage bag taught in Burtoft for the purpose of providing a suitable means of conveniently mounting the bag to furniture (see Burtoft, paragraph 0036 ,” Pivotally connected to the handle 64 is a mounting hook 66 for placement or hooking on to furniture, such as the railing 68 of a bed 70, so that the urinary drainage bag 10 can be supported thereon during catching”), thereby keeping the drainage bag in a secured place.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Quint in view of Blum and Burtoft, and further in view of Mohiuddin (US 5119675).
Regarding claim 3, Quint, as modified by Burtoft, discloses substantially the device disclosed in claim 2, but is silent to wherein the bedside drainage bag includes one or more translucent or transparent sections allowing for visual inspection of an interior storage area of the bedside drainage bag. 
However, Mohiuddin teaches a drainage bag (abstract) wherein the front wall of the drainage bag is transparent (col. 6, lines 4-15). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bag disclosed in Quint, as modified by Burtoft, to have a transparent section, as taught by Mohiuddin, for the purposes of providing a suitable means of measuring the bag’s contents (see Mohiuddin, col. 6, lines 4-15).
Regarding claim 4, Quint, as modified by Burtoft, discloses wherein the bedside drainage bag further includes a hanger configured to attach the bedside drainage bag to an adjacent structure (see Burtoft, fig. 3, hanger 66, railing 68). 
Regarding claim 5, Quint, as modified by Burtoft and Mohiuddin, discloses wherein the bedside drainage bag further comprises volume markings 106 at the one or more translucent or transparent sections allowing for visual measurement of a volume of contents within the bag (see Mohiuddin, indicia 106).
Response to Arguments
Applicant's arguments filed on 01/24/2022 have been fully considered but they are not persuasive. 
In response to the argument in regards to claim 12, “March does not disclose a bedside drainage adapter or a bedside drainage adapter with a strap extending from a lip and a mounting loop connected to the strap for securing the bedside drainage adapter to the outlet body”, the argument has been considered but is moot because the new ground of rejection no longer relies on March.
In response to Applicant's argument regarding claim 12 that Blum does not address or fails to teach or suggest a bedside drainage adapter or a bedside drainage adapter with a strap extending from a lip and a mounting loop connect to the strap for securing the bedside drainage adapter to the outlet body, it is noted that Applicant is simply attacking Blum in isolation for lacking support for findings not relied upon by the Examiner, rather than addressing the Examiner's proposed combination of Quint and Blum. Nonobviousness cannot be established by attacking references individually when the rejection is predicated upon a combination of prior art disclosures. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 1097 (Fed. Cir. 1986).
In this case, Quint already teaches a bedside drainage adapter, and Blum is cited only to teach specifically using a strap extending from a lip of an attachment for a drainage system and a mounting loop connected to the strap for securing the bedside drainage adapter to the outlet body. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the bedside drainage adapter to include a strap extending from the lip, and a mounting loop connected to the strap and extending about an outer periphery of the outlet body, as taught by Blum, for the purpose of providing a suitable means of captively mounting the adapter around the outlet port (see Blum, paragraph 0027, “The drip cap 24 is mounted captively on the tubular stem 46 of the tap member 22 by means of the mounting loop 56”), thereby keeping the attachment in a single location for ease of placement and removal.
In response to the arguments that Burtoft does not remedy the deficiencies of Quint, March, and Blum, and that Mohiuddin fails to remedy the deficiencies of Quint, March, Blum, and Burtoft, the examiner respectfully disagrees, as the alleged deficiencies of Quint, March, and Blum, has been addressed as described above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Crilly (US 3832999) discloses a sterile drainage assembly with a connecting means to a drainage bags.
Cawood (US 20030032944) discloses a fluid drainage bag with a catheter providing fluid input into the bag, and a drain tube providing a fluid output from the bag.
Spiegel (US 3731684) discloses a urinary drainage system with flanges that allow for ease of maneuverability of the catheter adapter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785